DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Rakesh Garg.

The application has been amended as follows: these claims will replace previous versions.
	In claim 8, at line 2, replace "one or more computer-readable storage devices", with “one or more computer-readable storage medium".


Examiner’s Statement of Reason for Allowance
Claims 1-3, 5-10, 12-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-10, 12-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

The primary reason for allowance for claims 1, 8, 17 is the inclusion of the limitations, “configuring a memory system with a first processor and a second processor, wherein the first processor comprises a first processing unit and a first memory, and the second processor comprises a second processing unit and a second memory, wherein the first memory is a first near memory relative to the first processing unit, the second memory is a second near memory relative to the second processing unit; receiving, at a first processor, a command instruction to be processed by the first processor; determining that processing the command instruction at the first processor requires migrating  data from the first near memory  to the second near memory; deciding, by comparing a first performance metric associated with the first processor to a second performance metric associated with the second processor, that 
Kim et al. (US 2017/0371777 A1) teaches “The method involves measuring latencies of memory accesses to first and second memories by each of first and second processors. Memory pages associated with first process running on the first processor is placed in a memory proximity domain based on the measured latencies such that the first process accesses the memory pages from the second memory during execution after placing, where the measured latencies include first latency, which is a latency of a memory access to the first memory by the first processor, and second latency…", however, it does not teach the claim limitations above.
BIRKESTRAND et al. (US 2016/0212061 A1) teaches “The computer program product determines candidate workload unit for migration from source server computer system. A respective projected performance optimization representation is generated. A 
Foloco et al. (US 2019/0171460 A1) teaches “The method involves profiling (210) a first processor and a second processor of multiple processors using a cycle per instruction metric. A first group of instructions and a second group of instructions are assigned to the first processor and the second processor. An instruction count is summed (220) for the first group of instructions and the second group of instructions. A determination is made on that a balance condition defined by a predetermined threshold does not exist across the first processor and the second processor. The second processor has a lower cycle per instruction metric than the first processor is identified (240) in response to the balance condition not existing. A workload is moved (250) with a maximum number of instructions of an unbalanced group to the second processor to balance workloads running on the first processor…", however, it does not teach the claim limitations above.
Gutierrez (US 2019/0018705 A1) teaches “The system has a set of processing units that is coupled to a local memory device and remote memory devices. The processing unit predicts which page migration granularity reduces a number of page faults during each phase of the application based on the identified phases, where the page migration granularity refers to a number of pages to migrate when performing a 
Neither references would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record, would have combined them to arrive at the present invention as recited in the context of claim 1 as a whole.
The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/SISLEY N KIM/           Primary Examiner, Art Unit 2196     
02/25/2022